IN THE SUPREME COURT OF THE STATE OF DELAWARE

    SIMON DAMUS,1                              §
                                               §
          Petitioner Below,                    §   No. 150, 2019
          Appellant,                           §
                                               §   Court Below: Family Court
          v.                                   §   of the State of Delaware
                                               §
    DIVISION OF SERVICES FOR                   §   File Nos. 17-10-12TN
    CHILDREN, YOUTH AND THEIR                  §             CN17-05598
    FAMILIES (DSCYF),                          §   Petition Nos. 17-32689
                                               §                 18-27246
          Respondent Below,                    §                 19-00209
          Appellee.                            §                 17-32787


                               Submitted: July 2, 2019
                               Decided: July 11, 2019


                                       ORDER

         On June 18, 2019, the Senior Court Clerk issued a notice, sent by certified

mail, directing the appellant to show cause why this appeal should not be dismissed

for the appellant’s failure to pay the Family Court filing fee and transcript fee. Postal

records indicate that the notice to show cause was delivered on June 20, 2019. The

appellant did not respond to the notice to show cause within the required ten-day

period; therefore, dismissal of this action is deemed to be unopposed.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.

                                    BY THE COURT:

                                    /s/ James T. Vaughn, Jr.
                                    Justice




                                      2